January 23d, 1818, Judge Roane pronounced the Court’s Opinion.
The Court
is of opinion that this case does not come withing the decision of the Court, in the case of Royster v. Leake; in which the condition of the bond stated that the deputy Sheriff was to act as such until Goochland November Court 1804, and that stipulation was considered .as added to, and extending the expression, “ during his continuance in office,” beyond the year for which his principal was first appointed; and which, in this private contract between the Sheriff and his Deputy, it was competent for them to do. That stipulation is wanting in the case before us; and this case falls within the principles of that of Fairfax v. the Commonwealth, 4 H. & M. 208., in which the expression aforesaid was limited to ■ the first year. The Court is also of opinion, that it is ■ not natural to give, to this general expression in the bond of the Deputy Sheriff, an extension beyond the term for which his principal himself held his office.
*83On this ground, and not deciding any other point occurring in the case, the Court is of opinion to affirm the judgment of the Superior Court.